DETAILED ACTION
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
(In the claims)
1. (Currently Amended) A computer-implemented method comprising: 
receiving updates of test information from specific functionality tests during test case runtime of an automated testing of computing systems; 
generating, using the updates of the test information, a tree with nodes and branches that represents a hierarchical ordering of test cases of the specific functionality tests for the computing systems that are grouped into collections of related tests, the tree comprising:
nodes representing completed tests; and
nodes representing incomplete accepted tests, wherein the nodes representing completed tests and the nodes representing incomplete accepted tests each include one or more tags to represent a test environment for a piece of functionality for the computing systems;
providing, for display in an interface, a test coverage map of the tree in a form of a tree representation, wherein certain nodes of the tree are visible in the tree representation to select groups of users;
receiving a request through interaction with a node of the tree representation in the interface; and 
performing an operation with respect to the tree representation corresponding to the request. 


10. (Currently Amended)	A coverage server comprising:
one or more processors;
a storage system;

receive updates of test information from specific functionality tests during test case runtime of an automated testing of computing systems; 
generate, using the updates of the test information, a tree with nodes and branches that represents a hierarchical ordering of test cases of the specific functionality tests for the computing systems that are grouped into collections of related tests, the tree comprising:
nodes representing completed tests; and
nodes representing incomplete accepted tests, wherein the nodes representing completed tests and the nodes representing incomplete accepted tests each include one or more tags to represent a test environment for a piece of functionality for the computing systems;
provide, for display on an interface, a test coverage map of the tree in a form of a tree representation;
receive a request, via the interface, to add a node to the tree representation; and
in response to the request to add the node to the tree representation, add the node as a requested test case for the automated testing, wherein the node corresponding to the requested test case for the automated testing is visible in the tree representation to select groups of users.


18. (Currently Amended)	A storage medium having instructions stored thereon that when executed by a computing system direct the computing system to at least:
receive updates of test information from specific functionality tests during test case runtime of an automated testing of computing systems; 
generate, using the updates of the test information, a tree with nodes and branches that represents a hierarchical ordering of test cases of the specific functionality tests for the computing systems that are grouped into collections of related tests, the tree comprising:
nodes representing completed tests; and

provide, for display on an interface, a test coverage map of the tree in a form of a tree representation;
receive a request, via the interface, to add a node to the tree representation; and
in response to the request to add the node to the tree representation, add the node as a requested test case for the automated testing, wherein the node corresponding to the requested test case for the automated testing is visible in the tree representation to select groups of users.


Authorization for this examiner’s amendment was given in an interview with Sarah Knight on 6-17-2021.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE LIN whose telephone number is (571)431-0706.  The examiner can normally be reached on Monday-Friday; 8 a.m. - 5 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on (571) 272-3655.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/KATHERINE LIN/Primary Examiner, Art Unit 2113